DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-8 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (Patent No. US 10,700,064 B1) 
Regarding claim 1, Zhang teaches a semiconductor device (col. 6 line 59 & figs. 1A-1B: 10), comprising: 
a substrate (col. 7 lines 22-23: 100/105); 
a channel pattern stacked on the substrate, the channel pattern including semiconductor patterns (col. 7 lines 21-40 & fig. 1A: 122/124/126 comprise semiconductor channel material stacked on 100/105); and 
a gate electrode on the substrate, the gate electrode extending to cross the channel pattern (col. 8 lines 1-3 and fig. 1A: gate G2 formed on 100/105 and crossing channels 122/124/126), 
the gate electrode including dielectric layers (col. 8 lines 22-23: G2 comprises dielectric layers 161), first work function adjusting patterns (col. 8 lines 32-33: portions of work function layer 163), and second work function adjusting patterns (col. 8 lines 32-33: portions of work function layer 164), 
the dielectric layers enclosing the semiconductor patterns, respectively (fig. 1D: 161 encloses 122/124/126), 
the first work function adjusting patterns enclosing the dielectric layers, respectively (fig. 1D: 163 at least indirectly encloses 161), and 
the second work function adjusting patterns enclosing the first work function adjusting patterns, respectively (fig. 1D: 164 encloses 163), 
the first work function adjusting patterns being formed of an aluminum-containing material (col. 8 lines 39-40: 163 comprises an aluminum (Al) alloy material), and 
each corresponding one of the first work function adjusting patterns directly contacting a corresponding one of the second work function adjusting patterns enclosing the corresponding one of the first work function adjusting patterns (fig. 1D: each portion of 163 directly contacts a corresponding portion of 164), such that a discrete portion of the corresponding one of the second work function adjusting patterns wraps around an upper surface, a side surface, and a lower surface of a respective discrete portion of the corresponding one of the first work function adjusting patterns (fig. 1D: discrete portions of 164 wrap around top, side, and bottom surfaces of corresponding portions of 163),
wherein the semiconductor device does not include an oxide layer or a nitride layer between the first work function adjusting patterns and second work function adjusting patterns that are adjacent to each other (Zhang is silent to an oxide layer or a nitride layer between adjacent portions of 163 and 164).

Regarding claim 3, Zhang teaches the semiconductor device of claim 1, wherein the first work function adjusting patterns include titanium aluminum carbide (TiAlC), and the second work function adjusting patterns include titanium nitride (TiN) (col. 8 lines 37-40: in at least one embodiment, 163 comprises TiAlC and 164 comprises TiN).

Regarding claim 4, Zhang teaches the semiconductor device of claim 3, wherein a content of oxygen (O) in the first work function adjusting patterns ranges from 0% to 30% (Zhang is silent to 163 including oxygen, and therefore implicitly teaches the first work function adjusting patterns have 0% oxygen.

Regarding claim 5, Zhang teaches the semiconductor device of claim 1, wherein a space between the semiconductor patterns ranges from 1 nm to 15 nm (col. 12 lines 27-28 & fig. 1D: channel spacing S2, between adjacent semiconductor patterns 122, 124 and 126, is in a range of about 7 nm to about 9 nm).

Regarding claim 7, Zhang teaches the semiconductor device of claim 1, further comprising: 
source/drain patterns (col. 7 lines 42-43: 144) on the substrate (fig. 1B: 144 disposed on 100/105), the source/drain patterns being spaced apart from each other with the gate electrode therebetween, wherein the channel pattern connects the source/drain patterns to each other (fig. 1A: 144 spaced apart from each other with G2 therebetween, 122/124/126 connecting 144 to each other).

Regarding claim 8, Zhang teaches the semiconductor device of claim 7, further comprising: 
spacer patterns (col. 7 lines 47: inner sidewall spacers 138) on the substrate (fig. 1A: 138 disposed on 100/105), the spacer patterns being below each of the semiconductor patterns and spaced apart from each other with the gate electrode therebetween (fig. 1A: pairs of 138 disposed below each of 122/124/126 and spaced apart from each other with G2 therebetween), wherein each of the spacer patterns is interposed between each of the source/drain patterns and the gate electrode (fig. 1A: each 138 interposed between 144 and G2).

Regarding claim 24, Zhang teaches the semiconductor device of claim 1, wherein the semiconductor patterns of the channel pattern are stacked on top of each other and spaced apart in a vertical direction over the substrate (Zhang, figs. 1A & 1D among others: 122/124/126 stacked on top of each other and spaced apart in a vertical direction over 100/105), the corresponding one of the first work function adjusting patterns and the corresponding one of the second work function adjusting patterns enclose a same one of the dielectric layers and a same one of the semiconductor patterns (Zhang, fig. 1D: corresponding 164 and 163 enclose same portions of 122, 124 and/or 126), and the corresponding one of the first one of the first work function adjusting patterns and the corresponding one of the second work function adjusting patterns both extend between two adjacent semiconductor patterns stacked on top of each other in the vertical direction among the semiconductor patterns of the channel pattern (Zhang, figs. 1A & 1D among others: corresponding 163 and 164 both extend vertically  between adjacent semiconductor patterns 122/126/126).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 9, 11, 14-16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Tsai et al. (PG Pub. No. US 2019/0371675 A1).
Regarding claim 2, Zhang teaches the semiconductor device of claim 1, comprising aluminum-containing first work function adjusting patterns (163) and second work function adjusting patterns (164).  Zhang further teaches at least one embodiment wherein the device comprising the first and second work function adjusting patterns is a p-type device (col. 9 lines 54-55: D2 is a P-type nanosheet FET device).
Zhang as applied to claim 1 above is silent to wherein the first work function adjusting patterns have a work function that is lower than a work function of the second work function adjusting patterns.
Tsai teaches a device (¶ 0017: 250b, similar to D2 of Zhang) with multilayer work function tuning layers (¶¶ 0027-0028: 244, similar to 163 and/or 164 of Zhang), wherein a work function of an aluminum-containing work function adjusting material is lower than a work function of a TiN work function adjusting material (¶ 0028: TiAlC, analogous to the material of 163 of Zhang, has a work function ranging between 3.9 eV and 4.3 eV, and TiN, analogous to the material of 164 of Zhang, has a work function ranging between 4.8 eV and 5.2 eV).  Tsai further teaches that p-type work function adjusting patterns include both aluminum-containing material and TiN (¶ 0028: in at least one embodiment, the work-function tuning layer 244 for p-FETs includes respective layers of TiAlN and TiN).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the work functions of the first and second work function adjusting patterns, as a means to tune its work function value so that a desired threshold voltage (Vt) is achieved in the device that is to be formed in the respective region (Tsai, ¶ 0028). 

Regarding claim 9, Zhang teaches a semiconductor device (col. 6 line 69 & figs. 1A-1D among others: 10), comprising:
a substrate (col. 7 lines 22-23: 100/105);
a first active structure (col. 6 line 65: first nanosheet FET device D1) and a second active structure (col. 6 line 66: second nanosheet FET device D2) on the substrate and spaced apart from each other (fig. 1A: D1 and D2 spaced apart and disposed on substrate portion 100), each of the first active structure and the second active structure including semiconductor patterns stacked on the substrate (col. 7 lines 27-31 & fig. 1A: semiconductor patterns 112/114/116 and 122/124/126 stacked on 100); 
a first gate electrode (col. 7 line 67: G1) crossing the first active structure (figs. 1A, 1C: G1 crosses D1), 
the first gate electrode including a first dielectric layer (col. 8 lines 18-19: G1 includes a portion of high-k gate dielectric material 161) enclosing the semiconductor patterns of the first active structure (fig. 1A: 161 encloses patterns 112/122/124), a first work function adjusting pattern (col. 8 lines 32-33: work function metal 163) enclosing the first dielectric layer (figs. 1A, 1C: 163 at least indirectly encloses 161 in structure D1), and a second work function adjusting pattern (col. 8 line 33: work function layer 164) enclosing a discrete portion of the first work function adjusting pattern (fig. 1A: 164 encloses discrete portions of 163 in structure D1), 
the first work function adjusting pattern being formed of an aluminum-containing material (col. 8 lines 39-40: 163 comprises an aluminum (Al) alloy material),
the second work function adjusting pattern enclosing the discrete portion of the first work function adjusting pattern by wrapping around an upper surface, a side surface, and a lower surface of the discrete portion of the first work function adjusting pattern (fig. 1A: 164 wraps around an upper surface, a side surface, and a lower surface of the discrete portion of 163 in structure D1); and 
a second gate electrode (col. 13 line 48: second gate structure G2) crossing the second active structure (figs. 1A, 1D: G2 crosses D2), the second gate electrode including a second dielectric layer (G2 includes a portion of high-k gate dielectric material 161) enclosing the semiconductor patterns of the second active structure (figs. 1A. 1D: 161 encloses respective patterns 122/124/126 in structure D2) and a third work function adjusting pattern (col. 8 line 33: portion of work function layer 164 in structure D2) enclosing the second dielectric layer (figs. 1A, 1D: 164 encloses 161 in structure D2), 
a content of oxygen (O) in the first work function adjusting patterns ranges from 0% to 30% (Zhang is silent to first work function adjusting patterns 163 including oxygen, and therefore implicitly teach the first work function adjusting patterns have 0% oxygen), and
the first work function adjusting pattern is in direct contact with the second work function adjusting pattern (fig. 1A among others: 163 is in direct contact with 164).
Zhang further teaches the first active structure comprises an n-type device (col. 8 lines 45-46: in at least one embodiment, the nanosheet FET device D1 is n-type).
Zhang is silent to wherein the first work function adjusting patterns has a work function that is lower than a work function of the second work function adjusting patterns.
Tsai teaches semiconductor devices with multilayer work function tuning layers (¶¶ 0027-0028: 244, similar to 163 and/or 164 of Zhang), wherein a work function of an aluminum-containing work function adjusting material is lower than a work function of a TiN work function adjusting material (¶ 0028: TiAlC has a work function ranging between 3.9 eV and 4.3 eV, and TiN has a work function ranging between 4.8 eV and 5.2 eV).  Tsai further teaches that work function adjusting patterns include both aluminum-containing material and TiN (¶ 0028: in at least one embodiment, the work-function tuning layer 244 for n-FETs includes respective layers of TiAlC and TiN).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the work functions of the first and second work function adjusting patterns of Zhang, as a means to tune the work function value so that a desired threshold voltage (Vt) is achieved in the device that is to be formed in the first device region (Tsai, ¶ 0028), enhancing device electrical performance (Tsai, ¶ 0001). 

Regarding claim 11, Zhang in view of Tsai teaches the semiconductor device of claim 9, wherein the first work function adjusting pattern includes titanium aluminum carbide (TiAlC), and the second work function adjusting pattern includes titanium nitride (TiN) (Zhang, col. 8 lines 37-40: in at least one embodiment, 163 comprises TiAlC and 164 comprises TiN).

Regarding claim 14, Zhang in view of Tsai teaches the semiconductor device of claim 9, wherein a space between the semiconductor patterns of the first active structure ranges from 1 nm to 10 nm (Zhang, col. 12 lines 26-27 & fig. 1A: channel spacing S1 is in a range of about 5 nm to about 7 nm), and a space between the semiconductor patterns of the second active structure ranges from 1 nm to 10 nm (Zhang, col. 12 lines 27-28 & fig. 1A: channel spacing S2 is in a range of about 7 nm to about 9 nm).

Regarding claim 15, Zhang in view of Tsai teaches the semiconductor device of claim 9, wherein the first active structure and the first gate electrode constitute a first transistor of n-type, and the second active structure and the second gate electrode constitute a second transistor of p-type (Zhang, col. 8 lines 45-46: in at least one embodiment, the nanosheet FET device D1 is n-type and the nanosheet FET device D2 is p-type).

Regarding claim 16, Zhang in view of Tsai teaches the semiconductor device of claim 9, further comprising: source/drain patterns (Zhang, col. 15 lines 17-18: epitaxial source/drain layers 141 and/or 142) on the substrate (fig. 1A: 141 and 142 disposed on 100), the source/drain patterns spaced apart from each other with the first gate electrode or the second gate electrode therebetween (Zhang, fig. 1A: 141 spaced apart with G1 disposed in between, 142 spaced apart with G2 disposed in between), wherein each of the semiconductor patterns of the first active structure and the second active structure connects the source/drain patterns to each other (Zhang, fig. 1A: 112/114/116 connect 141 to each other, 122/124/126 connect 142 to each other).

Regarding claim 26, Zhang in view of Tsai teaches the semiconductor device of claim 9, wherein the semiconductor patterns of the first active structure are stacked on top of each other and spaced apart in a vertical direction over the substrate (Zhang, figs. 1A & 1C: 112/114/116 stacked on top of each other and spaced apart in a vertical direction over 100), a corresponding one of the first work function adjusting patterns and a corresponding one of the second work function adjusting patterns enclose a same one of the semiconductor patterns in the first active structure (Zhang, figs. 1A & 1C: corresponding portions of 163 and 164 enclose each of 112, 114 and 116), and the corresponding one of the first one of the first work function adjusting patterns and the corresponding one of the second work function adjusting patterns both extend between two adjacent semiconductor patterns stacked on top of each other in the vertical direction among the semiconductor patterns of the first active structure (Zhang, figs. 1A & 1C: corresponding portions of 163 and 164 extend between two adjacent semiconductor patterns 112, 114 and 116).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1 above, and further in view of Cheng et al. (PG Pub. No. US 2020/0294865 A1).
Regarding claim 25, Zhang teaches the semiconductor device of claim 1, wherein the semiconductor patterns of the channel pattern are stacked on top of each other and spaced apart in a vertical direction over the substrate (figs. 1A & 1D among others: 122/124/126 stacked on top of each other and spaced apart in a vertical direction over 100/105), the gate electrode includes a conductive layer (col. 8 lines 42-43: G2 further comprises metallic gate electrode 165) including a conductive material different from a material of the first work function adjusting patterns and a material of the second work function adjusting patterns (col. 8 lines 36-43: 165 comprises material different than 163 and 164, such as tungsten, ruthenium, cobalt, copper, and aluminum among others).
Zhang does not teach a portion of conductive layer fills a space between two adjacent semiconductor patterns stacked on top of each other in the vertical direction among the semiconductor patterns of the channel pattern.
Cheng teaches a semiconductor device (¶ 0108 & fig. 3: 100P, similar to D2 of Zhang) including semiconductor channel patterns (108P, similar to 122/124/126 of Zhang) stacked on top of each other and spaced apart in a vertical direction over a substrate (fig. 3: 108P vertically stacked over substrate 102, similar to 100 of Zhang), work function adjusting patterns (¶ 0091: 152P, similar to 163 and 164 of Zhang) around the channel patterns (fig. 3), and a conductive layer (¶ 0103: 158P, similar to 165 of Zhang) including a conductive material different from a material of the work function adjusting patterns (¶¶ 0093, 0096: 158P comprises material from metal fill 154P, which is different from the material of 152P) and filling a space between two adjacent semiconductor patterns stacked on top of each other in the vertical direction among the semiconductor patterns of the channel pattern (fig. 3: 158P fills a space between two vertically adjacent channels 108P).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the conductive layer of Zhang to fill a space between two vertically adjacent semiconductor patterns, as a means to provide a gate electrode with good thermal flowability (Cheng, ¶ 0096), avoiding the formation of voids between the semiconductor patterns and degradation of performance of the resulting semiconductor device (Cheng, ¶ 0104). 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Tsai as applied to claim 9 above, and further in view of Zhang et al. (PG Pub. No. US 2020/0273710 A1, hereinafter referred to as ‘Zhang-710’).
Regarding claims 12-13, Zhang in view of Tsai teaches the semiconductor device of claim 9, the second semiconductor structure comprising a third work function adjusting pattern (Zhang, col. 8 lines 33: D2 comprises work function layer 164).  Zhang in view of Tsai further teaches the third work function adjusting pattern comprises TiN (hang, col. 20 lines 55-56: in at least one embodiment, 164 comprises TiN), is comprised by a p-type transistor (Zhang, col. 8 lines 45-45: in at least one embodiment, D2 comprises a p-type transistor), the work function pattern configured to tune the semiconductor device threshold voltage (Zhang, col. 2 lines 5-8: threshold voltages of p-type FET devices in different device regions can be tuned by using different metallic composition and/or layers for work function metal layers for the p-type FET devices).  Zhang in view of Tsai further teaches devices with two work function layers (Zhang, col. 9 lines 20-22: nanosheet FET devices D3 and D4 each comprise the first work function metal layer 162 and the second work function metal layer 163) comprising TiN (Zhang, col. 8 lines 37-38: at least 162 comprises TiN).
Zhang in view of Tsai does not teach wherein the third work function adjusting pattern includes titanium oxynitride (TiON) or includes a multi-layered structure including titanium oxynitride (TiON) and titanium nitride (TiN), wherein a content of oxygen (O) in the third work function adjusting pattern ranges from 30% to 60%.
Zhang-710 teaches a semiconductor device (fig. 8 among others) comprising a work function adjusting pattern (¶ 0047: 175, similar to 162/163 of Zhang) of a p-type FET (¶ 0052, similar to D4 of Zhang), wherein the work function adjusting pattern includes oxygen (¶ 0044: 175 formed from TiON layer 170), wherein a content of oxygen (O) in the third work function adjusting pattern is in a range of 5-25% (¶ 0045: oxygen-rich transition metal nitride can have an oxygen concentration in a range of about 5 atomic percent (at. %) to 25 at. %, as well as other concentration).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the third work function adjusting pattern of Zhang in view of Tsai with the oxygen concentration of Zhang-710, as a means to tune the threshold voltage of the nanosheet device to provide a low threshold voltage (Zhang, ¶ 0045), facilitating the threshold voltage differential of Zhang.
Furthermore, arriving at the claimed range of “from 30% to 60%” would be a matter of routine optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, the general conditions of adjusting oxygen concentration in a work function layer to control/alter a p-type FET threshold voltage are disclosed by Zhang-710.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Tsai as applied to claim 9 above, and further in view of Cheng.
Regarding claim 27, Zhang in view of Tsai teaches the semiconductor device of claim 9, wherein the semiconductor patterns of the first active structure are stacked on top of each other and spaced apart in a vertical direction over the substrate (Zhang, figs. 1A & 1D among others: 122/124/126 of structure D1 stacked on top of each other and spaced apart in a vertical direction over 100), the first gate electrode includes a conductive layer (Zhang, col. 8 lines 42-43: G1 further comprises metallic gate electrode 165) including a conductive material different from a material of the first work function adjusting pattern and a material of the second work function adjusting pattern (Zhang, col. 8 lines 36-43: 165 comprises material different than 163 and 164, such as tungsten, ruthenium, cobalt, copper, and aluminum among others).
Zhang in view of Tsai does not teach a portion of conductive layer fills a space between two adjacent semiconductor patterns stacked on top of each other in the vertical direction among the semiconductor patterns of the first active structure.
Cheng teaches a semiconductor device (¶ 0136 & fig. 3: 100N, similar to D1 of Zhang) including semiconductor channel patterns (108N, similar to 112/114/116 of Zhang) stacked on top of each other and spaced apart in a vertical direction over a substrate (fig. 3: 108N vertically stacked over substrate 102, similar to 100 of Zhang), work function adjusting patterns (¶ 0122: 163N, comprising 162N and 152’N, similar to 163 and 164 of Zhang) around the channel patterns (fig. 3: 163N disposed around 108N), and a conductive layer (¶ 0129: 168N, similar to 165 of Zhang) including a conductive material different from a material of the work function adjusting patterns (¶¶ 0093, 0131: 168N comprises difference metal alloy than 162N and 152’N) and filling a space between two adjacent semiconductor patterns stacked on top of each other in the vertical direction among the semiconductor patterns of the channel pattern (fig. 3: 168N fills a space between two vertically adjacent channels 108P).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the conductive layer of Zhang in view of Tsai to fill a space between two vertically adjacent semiconductor patterns, as a means to provide a gate electrode with good thermal flowability (Cheng, ¶ 0096), avoiding the formation of voids between the semiconductor patterns and degradation of performance of the resulting semiconductor device (Cheng, ¶ 0104). 

Response to Arguments
Applicant’s arguments with respect to the prior art rejections of claims 1-5, 7-9, 11-16 and 24-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Suh et al. (PG Pub. No. US 2017/0365604 A1) teaches sub-gate portions 150S extending between vertically adjacent channel patterns NSS (figs. 23, 25C), the sub-gate portions comprising a stack structure of TiAlC/TiN/W (¶ 0075).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894